Citation Nr: 1610124	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-41 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to February 28, 2013, and as 50 percent disabling from that date.

2.  Entitlement to an increased rating for right pneumothorax with chest tube scar, evaluated as 60 percent disabling from June 17, 2009 to April 27, 2011 and as 10 percent disabling from April 28, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 28, 2011.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from February 1979 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in October 2012.  A transcript of the hearing has been associated with the record.

In February 2013, the Board dismissed the Veteran's claims of entitlement to increased ratings for radial nerve injury and scar of the right hand and thumb and bilateral hearing loss disability upon the Veteran's request to withdraw those issues.  It remanded the issues of entitlement to increased ratings for PTSD and right pneumothorax, and for a total rating based on unemployability due to service-connected disability (TDIU).  

While the appeal was in remand status, the RO issued a rating decision in February 2015 which, in pertinent part, granted a TDIU, effective April 28, 2011 and increased the evaluation of PTSD to 50 percent, effective February 28, 2013.  As the grant of a TDIU does not constitute a full grant of the benefit sought on appeal until April 2011, entitlement prior to that date remains on appeal.  

The issue of entitlement to an increased rating for right pneumothorax with chest tube scar is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to February 28, 2013, PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to anxiety, depression, and problems with memory and concentration.

2.  For the period from February 28, 2013, PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to depression, anxiety, panic attacks weekly or less often, sleep impairment, memory loss, difficulty understanding complex commands, impaired judgment, and disturbances of motivation and mood.  

3.  From the Veteran's claim for TDIU in December 2007 to his grant of TDIU in April 2011, he did not meet the schedular requirements required by law; nor did his disability picture factually show unemployability due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period prior to February 28, 2013, the criteria for an evaluation in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  For the period from February 28, 2013, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a total disability evaluation based on individual unemployability are not met prior to April 28, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in January 2008 advised the Veteran of the evidence necessary to support his claim for increase.  The Veteran was advised of the allocation of duties between himself and VA.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, relevant treatment records have been obtained and associated with the record.  VA psychiatric examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

As noted above, the appellant also was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and discussed the evidence necessary to support the claim.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505   (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO originally certified the Veteran's appeal to the Board in October 2012; therefore the claim is governed by DSM-IV.

On VA examination in July 2007, the Veteran's history was reviewed.  He reported that he had never been married and had no children.  He denied substance abuse.  He noted that he spent time with his father and sister and that he shopped as necessary.  He indicated that he attended church about twice per month.  He related that he had a couple of friends with whom he spoke once every one to three months.  On mental status examination, the Veteran's affect was a little anxious and depressed.  There was no impairment of thought processes or the ability to communicate.  There was no history or evidence of hallucinations or delusions.  There was no history or evidence of abnormal behavior.  The Veteran denied suicidal and homicidal ideation.  He was oriented, with good long and short-term memory.  There was no history or evidence of obsessive or ritualistic behavior.  Speech was spontaneous, coherent, and relevant.  There was no definitive history of panic attacks, thought the Veteran reported feeling anxious at times.  The examiner noted that the Veteran's hygiene appeared to be a little bit below average.  The Veteran reported that he averaged six to seven hours of sleep per night.  The examiner noted that the Veteran abstracted proverbs well.  He indicated that the Veteran was able to establish and maintain social relationships with family and a few friends, and that he was not working at the time.  He noted that the Veteran was able to follow simple to moderately complex instructions.  The diagnosis was depression.  The examiner assigned a GAF score of 80, indicative of little to no symptoms.  

The report of a private psychiatric evaluation conducted in August 2007 includes a review of the Veteran's history.  The Veteran described his sleep as fair and interest level as decreased overall.  He stated that his energy was poor and concentration was bad.  He indicated that his short term memory was good.  He described his appetite as poor.  On mental status examination, the Veteran was in "obvious distress" and his mood and affect were dysphoric.  However, the report otherwise notes that the Veteran was cooperative.  There were no bizarre physical expressive mannerisms observed.  The Veteran was alert and oriented.  Thought process was logical and goal directed.  There was no evidence of a thought disorder, and the Veteran denied hallucinations.  No prominent delusions or fixed delusional systems were apparent.  The Veteran denied suicidal and homicidal ideation.  Testing indicated moderate to severe difficulty in memory and concentration.  Abstracting ability measured by proverb interpretation appeared to be somewhat affected.  Cognitive function appeared adequate.  Judgement appeared acceptable.  The Veteran's intelligence quotient was within normal limits.  The provider indicated that the Veteran exhibited deficiencies in the ability to function independently, appropriately, or effectively around others.  He noted that the Veteran exhibited episodes of unprovoked irritability with periods of violence.  He also noted that the Veteran had difficulty in establishing and maintaining effective personal relationships.  He determined that the Veteran was unemployable.  The diagnosis was chronic delayed PTSD.  The provider assigned a GAF score of 45, denoting serious symptoms.  

A February 2008 VA outpatient record notes that the Veteran was alert and oriented.  He denied suicidal and homicidal ideation.  Insight and judgment were good.  Affect was euthymic.  Speech was clear and goal-directed.  The Veteran reported that one of his medications made him feel like a "zombie."  

On VA examination in May 2008, the Veteran's history was reviewed.  The Veteran reported distance from others since an in-service accident.  He endorsed recurrent distressing thoughts about the event.  He endorsed depression and decreased participation in activities of interest since the accident.  He also endorsed sleep disturbance and irritability.  He stated that he had difficulty concentrating at times.  He indicated that riding in a vehicle caused anxiety.  On mental status examination, there was no impairment of thought processes or ability to communicate.  There was no history or evidence of hallucinations, delusions, or suspiciousness; abnormal behaviors; obsessive or ritualistic behaviors; panic attacks; or impulsive behaviors.  The Veteran denied suicidal and homicidal thoughts.  He was oriented.  Memory was good.  The examiner noted that the Veteran maintained only fair personal hygiene.  He also noted that the Veteran was able to carry on his daily life in a fairly adequate manner.  He indicated that the Veteran was able to establish and maintain social relationships with family and a few friends, and that he was able to follow simple to moderately complex instructions.  He noted that there had been a change in the previously stated diagnosis of depression, indicating that the primary diagnosis was PTSD and that depression was part of the PTSD illness and could not be delineated from such.  He assigned a GAF score of 70.

A June 2008 VA outpatient treatment record indicates the Veteran's denial of suicidal and homicidal ideation.  He noted that his mood was better.  Insight and judgment were good.  He was alert and oriented.  The assessment was mood disorder, stable.  

In August and October 2008, the Veteran was alert and oriented.  He denied suicidal and homicidal ideation.  He was engaged and exhibited good eye contact.  He described his mood as "OK" and his affect was congruent.  Insight and judgment were good.  The assessment was mood disorder.  

A February 2009 VA outpatient record indicates the Veteran's report of failure to take his psychiatric medication for the previous month, and his willingness to begin compliance.  On mental status examination, he was alert and oriented.  He was engaged and made good eye contact.  He denied suicidal and homicidal ideation.  He described his mood as "OK" and his affect was congruent.  

During a VA hospital admission in August 2009 for workup of adrenal insufficiency, the Veteran endorsed depression.  His affect was mostly reactive, with full sensorium and intact memory and attention.  The provider concluded that the Veteran did not demonstrate the need for psychiatric admission.  The psychiatrist provided a diagnosis of mood disorder not otherwise specified (NOS) and assigned a GAF score of 60.

In January, June, and September 2010, the Veteran was alert and oriented.  He denied suicidal and homicidal ideation.  Insight and judgement were good.  The Veteran's mood was stable.  The September 2010 diagnosis also included PTSD.  

During group therapy in October 2010, the Veteran was alert and oriented, and appropriately dressed and groomed.  He was attentive and involved in the discussion.  Thought process was clear and coherent.  There was no evidence of suicidal or homicidal ideation.  The assessment was depressive disorder NOS.  

On VA examination in February 2013, the diagnosis was PTSD with depression.  The examiner assigned a GAF score of 55.  She concluded that PTSD was productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he lived with his alcoholic brother, nearby his father and other brother.  He indicated that he had two friends, but that he tried to stay clear of most people.  The examiner indicated that the Veteran's social functioning had not changed since the previous examination.  The Veteran reported that he continued to be unemployed; the examiner concluded that there had been a decrease in the Veteran's occupational functioning in that he had more difficulty caring about grooming and completing daily tasks, to include caring for his animals.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, impaired judgment, and disturbances of motivation and mood.  She concluded that the Veteran was competent to manage his financial affairs.  She indicated that the Veteran's PTSD and depressive symptoms had worsened since the previous examination, primarily due to the Veteran's deteriorating health.  She specified that his functional impairment included mistrust of others, depression, irritability, concentration difficulties, and poor sleep.  She additionally noted that the Veteran had acute panic reactions while driving.  She determined that the Veteran's PTSD with depression severely impacted his ability to work in either sedentary or physical environments consistent with his education and occupational experience.  She noted that he lost interest easily, had interpersonal problems, and had difficulty staying on task.  

Having carefully reviewed the evidence of record, the Board concludes that an evaluation in excess of 30 percent is not warranted for the period prior to February 28, 202013.  The Board further concludes that a higher evaluation of 70 percent is warranted from February 28, 2013 forward.

	Prior to February 28, 2013

For the period prior to February 28, 2013, the Board observes that the Veteran's reported symptoms included depression, anxiety, difficulty with memory and concentration, sleep disturbance, irritability, and lack of interest.  On VA examination in July 2007 and May 2008, he was alert and oriented, with good memory.  Insight and judgment were also intact.  There were no disturbances in thought process or ability to communicate.  The Veteran denied suicidal and homicidal ideation.  On each occasion, the examiner indicated that the Veteran was able to establish and maintain social relationships.  The examiner also noted that the Veteran was able to follow simple to moderately complex instructions.  

VA outpatient treatment records reflect that the Veteran consistently denied suicidal and homicidal ideation.  He was alert and oriented, and insight and judgment were noted to be good.  During group therapy in October 2010, the Veteran was attentive and involved, and his thought process was clear and coherent.  
The Board acknowledges that the private practitioner who evaluated the Veteran in August 2007 concluded that the Veteran was on obvious distress on mental status examination and that he exhibited deficiencies in the ability to function independently, appropriately, or effectively around others, and assigned a GAF score of 45.  He concluded that the Veteran was unemployable.  However, he additionally stated that the Veteran was alert and oriented, that thought process was logical and goal directed, and that there was no evidence of a thought disorder.  He noted that the Veteran denied suicidal and homicidal ideation.  He stated that testing indicated moderate to severe difficulty in memory and concentration, but that cognitive function appeared adequate.  He indicated that judgment was intact, and that intelligence was within normal limits.  He did not explain the rationale underlying his conclusion that the Veteran was unemployable, nor did he provide a discussion of the basis for the GAF score of 45, in light of the apparently mild symptoms noted on examination.  In view of the entirety of the evidence, the Board concludes that this single examination is not representative of the Veteran's level of psychiatric functioning during this period, and that the VA outpatient records and examination reports reflect a more accurate picture of the Veteran's psychiatric symptomatology prior to February 28, 3013.

In sum, the evidence reflects PTSD symptoms during the period prior to February 28, 2013 that are best contemplated by the criteria for a 30 percent evaluation, in that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Board accepts that the Veteran's PTSD affected his functioning during this period, the preponderance of the lay and medical evidence of record does not demonstrate occupational and social impairment with reduced reliability and productivity necessary to support a higher evaluation.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 50 percent evaluation.  

The overall disability picture for the period prior to February 28, 2013 does not more nearly approximate the criteria for a schedular evaluation of 50 percent.  As such, the Board concludes that the currently assigned 30 percent evaluation for this period is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	From February 28, 2013

The Board has also determined that an evaluation of 70 percent is warranted for the period beginning February 28, 2013.  During this period, the Veteran's symptoms included isolation, depressed mood, anxiety, panic attacks weekly or less often, sleep disturbance, mild memory loss, difficulty understanding complex commands, impaired judgment, and disturbances of motivation and mood.  The February 2013 VA examiner concluded that the Veteran's symptoms severely impacted his ability to work in either sedentary or physical environments.  This represents impairment in most areas, including work, family relations, judgment, thinking and mood.  

However, during this period, a total rating is not warranted.  The February 2013 VA examiner noted that the Veteran's social functioning had not changed since the previous examination, and the Veteran was noted to have friends.  She concluded that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  There is no evidence during this period indicating total occupational and social impairment due to persistent thought disorder, grossly inappropriate behavior, or failure in the ability to maintain minimal personal hygiene.  While mild memory loss was noted, there is no indication that the Veteran is unable to remember the names of close relatives, his occupation, or his own name.  In sum, the evidence reflects symptoms during the period in question that are best contemplated by the criteria for a 70 percent evaluation.

While the Board accepts that the Veteran's PTSD affected his functioning during this period, the lay and medical evidence of record does not demonstrate total occupational and social impairment.  The evidence does not demonstrate obsessional rituals interfering with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of hygiene; or inability to establish and maintain effective relationships.  Additionally, the evidence does not show that the Veteran has experienced other symptoms on a par with the level of severity exemplified in these manifestations.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 100 percent evaluation.  

In summary, the overall disability picture for the period from February 28, 2013 does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD for this period is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, for the period prior to February 2013, the Veteran's psychiatric symptoms included depression, anxiety, and reported problems with memory and concentration.  For the period from February 2013, his symptoms include depression, anxiety, panic attacks weekly or less often, sleep impairment, memory loss, difficulty understanding complex commands, impaired judgment, and disturbances of motivation and mood.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this case, in addition to the disability addressed herein, the Veteran is in receipt of a 50 percent evaluation for a right radial nerve injury, a 20 percent evaluation for bilateral hearing loss disability, a 10 percent evaluation for tinnitus, a 10 percent evaluation for traumatic brain injury, a 10 percent evaluation for right pneumothorax with chest tube scar, and noncompensable evaluations for right ninth and tenth rib fracture and radial artery occlusion of the right upper extremity.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected psychiatric disorder results in further impairment when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's disability has caused impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

      TDIU Prior to April 2011

Entitlement to a total disability rating for compensation based on unemployability of the individual (TDIU) requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a  determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the  veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Board notes that at the time of the Veteran's December 2007 claim for TDIU, service connection was in effect for radial nerve injury and scar, rated at 30 percent disabling; PTSD, rated 30 percent disabling; bilateral hearing loss, rated noncompensably; bilateral tinnitus, rated at 10 percent disabling; right pneumothorax with chest tube scar, rated at 10 percent disabling; and rib fracture and radial artery occlusion, rated noncompensably.  The Veteran's total combined rating was 60 percent.  Therefore, the Veteran did not meet the schedular requirements for TDIU at that time.  

Effective in June 2009, the rating for the Veteran's right pneumothorax was increased to 60 percent, raising his combined rating to 80 percent, thereby meeting the schedular requirements for TDIU.  However, the evidence does not show that the Veteran was factually unemployable at that time, or any time prior to his grant of TDIU in April 2011.  

The Veteran has contended that the service-connected lung condition, PTSD, nerve damage in the right arm, and tinnitus have contributed to his unemployability.  Based on an April 2011 examination of the right arm, the Veteran's rating was increased to 50 percent given the functional limitations it imposed, and TDIU was granted.  Prior to that grant, however, the Veteran's right arm was not shown to productive of such limitation.  Additionally, as explained above, the Veteran did not have total occupational impairment due to his PTSD at any time during the appeal, to include from 2007 to 2011.  Rather, the evidence consistently demonstrates that prior to April 2011, the Veteran's non-service-connected disabilities prevented him from working as a farm ranch hand and at Home Depot, to include histoplasmosis, diabetes mellitus with peripheral neuropathy, and osteoarthritis.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU prior to April 2011; therefore, the benefit of the doubt provision does not apply.






	(CONTINUED ON NEXT PAGE)
ORDER

For the period prior to February 28, 2013, an evaluation in excess of 30 percent for PTSD is denied.

For the period from February 28, 2013, an evaluation of 70 percent for PTSD is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to a total disability evaluation due to individual unemployability prior to April 28, 2011 is denied.


REMAND

In its February 2013 remand, the Board noted that the RO awarded an increased rating for right pneumothorax with chest tube scar in a July 2008 rating decision, 
increasing the evaluation of that disability to 10 percent.  It noted that the Veteran made mention of his right lung condition in his June 2009 notice of disagreement, and, having sympathetically read the June 2009 notice of disagreement, concluded that it expressed disagreement with the evaluation of the right pneumothorax disability.  It pointed out that the filing of a Notice of Disagreement places a claim in appellate status, and that a Statement of the Case regarding the issue of a higher evaluation for pneumothorax with chest tube scar must be issued to the appellant.  Manlincon v. West, 12 Vet. App. 239, 240-41(1999).  Unfortunately, while this discussion was contained in the narrative portion of the February 2013 remand, the action paragraphs which followed did not specifically direct the issuance of a Statement of the Case.

The evaluation of this disability was included in a Supplemental Statement of the Case issued in February 2015.  Unfortunately, this Supplemental Statement of the Case did not include notice of the evidence, law, and regulations upon which the RO's determination was based.  See 38 C.F.R. § 19.29.  As such, this issue must again be returned to the AOJ for issuance of a Statement of the Case that allows the Veteran to present written and/or oral arguments before the Board.  Id.  
Accordingly, the case is REMANDED for the following action:

Issue the appellant a statement of the case on the issue of entitlement to higher evaluations for right pneumothorax with chest tube scar, pursuant to 38 C.F.R. § 19.26 (2015).  If the appellant perfects his appeal by submitting a timely and adequate substantive appeal, the AOJ should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


